ORDER
The Honorable Philip C. Duncan of Dillon, Presiding Judge of the Sentence Review Division of this Court having departed this life and a vacancy exists by virtue thereof:
NOW THEREFORE, by virtue of the power vested in me by Section 95-2501, R.C.M.1947, I do hereby appoint Honorable Sid G. Stewart of Anaconda, Montana, to be a member Judge of the Sentence Review Division of the Supreme Court, and I do hereby designate the Honorable Paul G. Hatfield of Great Falls, Montana, to act as Presiding Judge.
IN WITNESS WHEREOF I have hereunto subscribed my hand and caused the seal of the Court to be affixed at Helena, Montana, the 14th day of May, 1970.
(SEAL)
JAMES T. HARRISON
Chief Justice.